Citation Nr: 1738194	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1985 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2010 rating decision granted an increased 10 percent rating for left knee degenerative arthritis.  In correspondence received by VA in March 2017 the Veteran withdrew her request for a Board hearing.

The issue of entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates the Veteran's right carpal tunnel syndrome was onset during active service.


CONCLUSION OF LAW

The criteria for service connection right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that she has right carpal tunnel syndrome as a result of active service.  She asserted that she had been treated for carpal tunnel syndrome in service and that the symptoms had continued since service.  

On VA examination in February 2007 the Veteran reported having received treatment for right hand pain in 2001 with physical therapy and a brace that helped.  She denied having any current symptoms and the examiner found she did not have carpal tunnel syndrome.

VA treatment records show that on April 5, 2007, the Veteran complained of periodic numbness to the hands approximately three to four times per week.  She stated that the symptoms had been ongoing for years and the numbness woke her up at night.  The examiner noted clinical examination was normal with no evidence of carpal tunnel syndrome and recommended wrist splints at night for possible positionally-related neuropathy.  A subsequent April 9, 2007, treatment report, however, provided a diagnosis of carpal tunnel syndrome.

On VA examination in August 2010 the Veteran reported having been treated for grip weakness during service in 2001.  She stated she had been typing a lot at that time and had been provided a wrist brace.  She complained that every now and then she experienced similar symptoms while typing in her current place of employment.  The examiner noted that Tinel's and Phalen's signs were negative for carpal tunnel syndrome.  There was no swelling, deformity, or muscle atrophy to the right wrist of hand.  The diagnoses included history of carpal tunnel syndrome and that an electromyography (EMG) study had been ordered.  An August 2010 EMG study revealed mild right carpal tunnel syndrome.

Based upon the available record, the Board finds the evidence demonstrates the Veteran's right carpal tunnel syndrome developed during active service.  The available records show she reported having received treatment for right hand symptoms in February 2007, within a month after her retirement from active service, and that she continued to report similar symptoms during subsequent treatment and examinations.  The overall evidence of record, particularly the August 2010 EMG study, is found to be persuasive that her right carpal tunnel syndrome was onset in service and has continued since service.  There is no existing evidence to the contrary.  As such, service connection for right carpal tunnel syndrome is warranted.


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted.


REMAND

The Veteran contends that her service-connected left knee disability is more severe than indicated by the present 10 percent evaluation.  VA records show her knee disability was last assessed upon an examination in August 2010 that did not address all matters pertinent for an adequate determination.  VA case law provides that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, additional development is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of her service-connected left knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knee should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating knee instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of knee instability are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


